Citation Nr: 1416528	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-46 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for chronic otitis of the left ear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1979 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied reopening the Veteran's claim for chronic otitis of the left ear.  

The Board reopened the claim and remanded the case for further development in July 2011.  That development was completed, and the case was returned to the Board for appellate review.

In a January 2012 decision, the Board denied the issue of entitlement to service connection for chronic otitis of the left ear.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2013 memorandum decision, the Court vacated and remanded the case to the Board.

A review of the Veterans Benefits Management System shows the Court's May 2013 Memorandum Decision and other documents related to his appeal with the Court.  A review of the Veteran's Virtual VA claims file reveals records from the Charleston VA Medical Center (VAMC) for treatment from January 2012 to April 2012.  As these records were associated with the Veteran's claims file following the RO's October 2010 statement of the case (SOC) and the AMC's August 2011 supplemental statement of the case (SSOC), neither office has reviewed these records.  To the extent that any of this new evidence is relevant to the claim on appeal, the Board notes that the RO/AMC will have the opportunity upon remand to consider any records received since the October 2010 SOC and August 2011 SSOC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, an August 2011 VA examiner considered the Veteran's history of childhood Eustachian tube placement and opined that his chronic otitis of the left ear was not causally or etiologically related to his military service.  In rendering that opinion, she discussed the Veteran's significant hearing loss upon enlistment, which was reported to be caused by childhood ear infections.  She therefore concluded that it was most likely that middle ear disease was already underway at the time of enlistment.  

In the January 2012 decision denying service connection for chronic otitis of the left ear, the Board found that the presumption of soundness applied and that it had not been rebutted.  The Board also determined that there was no nexus between the Veteran's current disorder and his military service.  However, the Court noted in its May 2010 memorandum decision that the Board relied, at least in part, on the August 2011 VA examiner's opinion that considered the Veteran's pathology prior to service, which contradicted the finding that he was presumed sound at entrance.  Therefore, an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA medical records dated from April 2012 to the present.

2.  The AOJ should afford the Veteran a VA examination to determine the nature and etiology of his chronic otitis of the left ear.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the presumption of soundness applies in this case.  For legal purposes, the examiner must assume that chronic otitis media of the ear did not preexist his military service. 

The examiner should state whether it is at least as likely as not the Veteran currently has chronic otitis of the left ear that manifested in service or that is otherwise causally or etiologically related to his military service, to include his reported symptomatology and any treatment therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish Veteran and his representative a SSOC and be afforded a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



